Citation Nr: 0514828	
Decision Date: 06/01/05    Archive Date: 06/15/05

DOCKET NO.  95-37 111A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Evaluation of arthritis with limitation of motion of the 
thoracic spine, currently rated as 10 percent disabling.

2.  Evaluation of residuals of a back injury with fractures 
at T12 and L1, currently rated as 50 percent disabling.

3.  Entitlement to an effective date earlier than August 30, 
1993, for the grant of a 50 percent rating for residuals of 
back injury with fractures at T12 and L1. 

4.  Entitlement to an effective date earlier than August 30, 
1993, for the grant of a 10 percent rating for arthritis with 
limitation of motion of the thoracic spine.

5.  Entitlement to an effective date earlier than August 30, 
1993, for the grant of a total disability rating based on 
individual unemployability (TDIU).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel 


INTRODUCTION

The veteran served on active duty from December 1968 to 
December 1970. 

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), located in 
Portland, Oregon, in which the RO granted an increased rating 
of 50 percent for residuals of back injury with fractures at 
T12 and L1 effective August 30, 1993; a separate rating of 10 
percent for arthritis with limitation of motion of the 
thoracic spine effective August 30, 1993; and entitlement to 
TDIU effective August 30, 1993.  In November 2003 the Board 
remanded the claims for further development.

In his September 1995 notice of disagreement, the veteran 
raised the issue of an effective date prior to July 19, 1974, 
for the grant of service connection for residuals of a back 
injury with arthritis of the thoracic spine.  As the Board 
denied an increased rating for residuals of a back injury 
with traumatic arthritis involving the thoracic spine in an 
October 1990 decision, this issue is not inextricably 
intertwined with the issues on appeal.  Harris v. Derwinski, 
1 Vet. App. 180 (1991).  In a February 2005 written argument, 
the representative raised the issue of service connection for 
Parkinson's disease with resultant bilateral loss of use of 
legs, as secondary to taking medication for service-connected 
post-traumatic stress disorder.  These matters are referred 
to the RO.


FINDINGS OF FACT

1.  Arthritis of the thoracic spine is manifested by severe 
limitation of motion of the thoracic spine.

2.  The residuals of a back injury with a fracture at T12-L1 
are manifested by severe limitation of motion of the lumbar 
spine, vertebral body deformities at T12 and L1, no cord 
involvement and no abnormal mobility requiring a neck brace.

3.  On August 30, 1993, the RO received a VA Form 21-8940, a 
claim for TDIU, in which he stated that his back injury and 
PTSD prevented him from securing or following any 
substantially gainful employment.

4.  The record does not contain VA treatment records related 
to treatment or evaluation of the residuals of a back injury 
with arthritis during the one-year period prior to August 30, 
1993, and the veteran did not submit other evidence during 
the one-year period prior to August 30, 1993, showing 
treatment or evaluation of the residuals of a back injury 
with arthritis.

5.  It is not factually ascertainable that an increase in 
disability of arthritis with limitation of motion of the 
thoracic spine occurred within the one-year period prior to 
August 30, 1993.

6.  It is not factually ascertainable that an increase in 
disability of residuals of a back injury with fractures at 
T12 and L1 occurred within the one-year period prior to 
August 30, 1993.

7.  On July 21, 1989, the veteran reported at a VA social and 
industrial survey that he had not worked for the past four 
years and that his back injury limited his ability to work.

8.  In a statement received by the RO on October 2, 1989, the 
veteran raised the issue of TDIU.

9.  During the period between July 21, 1989, and May 31, 
1993, the veteran did not meet the schedular criteria for a 
TDIU.

10.  During the period between July 21, 1989, and May 31, 
1993, the veteran's service-connected disabilities did not 
prevent him from securing or following a substantially 
gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for arthritis with limitation of motion of the 
thoracic spine have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5242 
(2004); 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5291 
(2002).

2.  The criteria for a disability rating in excess of 50 
percent for residuals of a back injury with fractures at T12 
and L1 have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5235 (2004); 
38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5292 (2002).

3.  The legal criteria have not been met for an effective 
date earlier than August 30, 1993, for the grant of a 10 
percent rating for arthritis with limitation of motion of the 
thoracic spine.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§§ 3.157, 3.400 (2004); 38 C.F.R. § 4.71a, Diagnostic Codes 
5010, 5291 (1993).

4.  The legal criteria have not been met for an effective 
date earlier than August 30, 1993, for the grant of a 50 
percent rating for residuals of back injury with fractures at 
T12 and L1.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§§ 3.157, 3.400 (2004); 38 C.F.R. § 4.71a, Diagnostic Codes 
5285, 5292 (1993).

5.  The legal criteria have not been met for an effective 
date earlier than August 30, 1993, for the grant of TDIU.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.157, 3.400, 
4.16 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

Initially, the Board is satisfied that all relevant facts 
regarding the issues decided below have been properly 
developed and no further assistance to the veteran is 
required in order to comply with the duty to notify or 
assist.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 2002).  
As discussed below, the development conducted by VA in this 
case fully meets the requirements of the old provisions of 38 
U.S.C.A. § 5107(a) (West 1991) and the new provisions of 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  See Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA is 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA (November 
9, 2000), and to claims filed before the date of enactment 
but not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Only after the February 1995 rating action was 
promulgated did the agency of original jurisdiction (AOJ), in 
April 2003 and in April 2004, provide explicit notice to the 
veteran regarding what information and evidence is needed to 
substantiate the claims, as well as what information and 
evidence must be submitted by the veteran, and what 
information and evidence will be obtained by VA.

The AOJ provided the veteran a rating decision in February 
1995, a statement of the case (SOC) in October 1995, and 
supplemental statements of the case (SSOCs) in January 1997, 
November 2002, and November 2004 that included a summary of 
the evidence, the applicable law and regulations and a 
discussion of the facts of the case.  These gave notice as to 
the evidence generally needed to substantiate his claims.  VA 
wrote to the veteran in April 2003 and again in April 2004 
regarding the notification of the passage of the VCAA and the 
obligations of VA with respect to the duty to assist and duty 
to notify regarding the information and evidence necessary to 
substantiate his claims.  Specifically, the veteran was 
notified that VA has a duty to assist him in obtaining 
evidence necessary to substantiate his claims.  The veteran 
was notified that he should identify medical treatment and 
that VA would request identified medical evidence.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement is harmless error.  
While the notices provided to the veteran in April 2003 and 
April 2004 were not given prior to the first AOJ adjudication 
of the claims, the contents of the notices fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The veteran been provided with every opportunity 
to submit evidence and argument in support of his claims, and 
to respond to VA notices.  Proper process has been provided.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. §§ 
5107(a), 5103A; 38 C.F.R. § 3.159(c).  VA fully complied with 
the directives of the November 2003 Board remand.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  Records pertinent 
to the current claim in the possession of the Federal 
government - past treatment records with the military and VA 
medical records - have been obtained.  38 U.S.C.A. § 
5103A(c); 38 C.F.R. § 3.159(c)(2), (3).  As for private 
medical records, the veteran submitted private 
hospitalization records and did not identify any other 
private medical treatment.  The veteran was afforded VA 
examinations.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 
3.159(c)(4).  Furthermore, the February 1995 rating decision, 
the October 1995 SOC, and the January 1997, November 2002, 
and November 2004 SSOCs  informed the veteran of the evidence 
in the possession of VA.  As it appears that VA has obtained 
all pertinent evidence, there is no duty to notify the 
veteran of an inability to obtain identified records.  See 38 
U.S.C.A. § 5103A(b)(2), (3); 38 C.F.R. § 3.159(e).

In the April 2003 VCAA letter, the AOJ informed the veteran 
that he should provide evidence supporting his claims.  In 
the April 2004  VCAA letter, VA told the veteran that he may 
submit evidence showing that his service-connected 
disabilities had increased in severity and that earlier 
effective dates for his service-connected disabilities and 
TDIU were warranted.  In a December 2004 letter, VA told the 
veteran to submit any additional evidence concerning his 
claims to the Board.  Put simply, the AOJ in essence told the 
veteran to submit any evidence in his possession that 
pertains to the claims.  See 38 C.F.R. § 3.159(b)(1).  
Therefore, any lack of an explicit request to submit any 
evidence in the veteran's possession is a harmless error.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

By the December 2004 letter, VA informed the veteran that his 
case was being forwarded to the Board and, in effect, that VA 
would not undertake any further development in his claims.  
Based on the above analysis, the Board finds that VA has 
fulfilled its duty to assist the veteran in the development 
of the claims decided below.

In light of the above, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the veteran's claims.  38 
U.S.C.A. § 5103A.  In addition, as the veteran has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

II.  Factual background

In a May 1989 claim for an increased rating, the veteran 
reported that he had not seen a doctor for his back 
disability because he could not work and, therefore, could 
not afford to see a doctor.

The veteran was afforded a VA orthopedic examination in July 
1989.  Physical examination revealed that the range of motion 
of the back was the following: forward flexion was to less 
than 10 degrees; posterior extension was to less than 10 
degrees; right lateral bending was to about 10 degrees; and 
left lateral bending was to about 20 degrees.  The range of 
motion was limited by pain.  X-rays of the lumbar spine taken 
in July 1989 revealed anterior wedge deformities of T12 and 
L1, consistent with an old fracture.  The impression was 
anterior wedge deformities of T12 and L1, consistent with a 
fracture or with an old history of Scheuermann's disease.

The veteran underwent a VA neurological examination in July 
1989.  The veteran complained of numbness of the insides of 
the thighs and the outsides of the calves.  He described a 
pins-and-needles sensation in the legs.  He reported that he 
had walking difficulties, which sometimes resulted in falling 
down. He described a sleep disturbance with a knife-like pain 
in his back.  Physical examination revealed that heel-to-shin 
coordination was unremarkable.  The veteran did not walk on 
his heels and toes, and said that such walking caused 
electric pain in his back.  Formal testing of strength in the 
feet on the table did not identify any significant weakness.  
Gait was stiff with a lack of associated arm swing.  Motor 
strength was normal in the lower extremities without 
segmental weakness.  The veteran claimed decreased pinprick 
sensation over the outer surfaces of both feet and legs in a 
nonanatomic sensory distribution.  Degenerative reflexes were 
not identified.  There was a decreased left knee jerk, 
possibly secondary to an old surgery on that knee.  
Babinski's responses were absent.  The impression was chronic 
back pain by history.  The examiner noted that the 
examination was characterized by subjective complaints far 
out of proportion to any objective deficits identified.  The 
examiner indicated that the examination was contaminated by 
considerable functional overlap.

The veteran was afforded a VA psychiatric examination in July 
1989.  The Axis diagnosis was chronic paranoid schizophrenia.  
A Global Assessment of Functioning (GAF) score of 35 for 
current functioning was assigned.

On July 21, 1989, the veteran underwent a social and 
industrial survey.  He reported that he had not worked for 
the past four years and that his back injury limited his 
ability to work.  

In a statement submitted with a VA Form 1-9, which was 
received on October 2, 1989, the veteran reported that he had 
a "90 percent" impairment as a carpenter because of his 
back disability and that he could not work at all in his 
chosen field of carpentry.

In a February 1990 VA Form 1-646, the representative stated 
that the veteran was unable to obtain any substantially 
gainful employment.  In a June 1990 informal hearing 
presentation, the representative again indicated that the 
veteran was unable to obtain any substantially gainful 
employment.

On October 1, 1990, the RO received a VA Form 21-527 (income-
new worth and employment statement) from the veteran.  The 
veteran reported that he last worked in 1972.  He stated that 
he worked in construction industry for 3 months and had to 
quit due to back pains.

In an October 1990 decision, the Board denied a claim for a 
rating in excess of 20 percent for residuals of a back injury 
with traumatic arthritis involving the thoracic spine.

VA X-rays of the dorsal spine taken in October 1990 revealed 
some early degenerative changes and no acute compression 
fractures.  The pedicles and spinous processes were aligned 
well.  VA X-rays of the lumbar spine taken in October 1990 
showed that vertebral bodies and intervertebral disc spaces 
were well preserved throughout and that no acute compression 
changes were present.

VA medical records reveal that in January 1991 a physical 
examination showed that the lumber spine was stiff with 
restricted movement in all planes.  Reflexes were symmetrical 
3+, and no clonus was present.  Sensory was grossly normal.  
In a supine position, straight leg raise testing was positive 
at 30 degrees bilaterally.  Straight leg testing was positive 
at 95 degrees when sitting with hips flexed at 90 degrees.  
The assessment was low back pain possibly secondary to a 
degenerative T11-T12 disc and positive sciatic tension signs.

In a March 1991 claim for nonservice-connected pension 
benefits, the veteran reported that he did not have any 
income and that he had several disabilities that prevented 
him from working at all.  

At a May 1991 VA general medical examination, the veteran 
reported that he had been out of work for the past five years 
because of his back problems.  He stated that he had 
previously worked as a carpenter.  The impressions included a 
history of a back injury in 1969 with chronic pain.

The veteran underwent a VA orthopedic examination in May 
1991.  It was noted that X-rays of the thoracic spine had 
revealed mild degenerative disc disease of T11-T12.  Physical 
examination of the back revealed the following range of 
motion: flexion was to 30 degrees; extension was to 5 
degrees; lateral bending was to 5 degrees bilaterally; and 
rotation was to 5 degrees bilaterally.  He complained of 
severe pain on forward flexion.  The veteran refused to do 
toe-and-heel walking because of feelings of weakness and poor 
balance.  Light percussion was very painful over the entire 
thoracic and lumbar spines.  Reflexes were normal at the 
knees and ankles.  Extensor muscles were not actively 
contracted in either foot, but it appeared to be due to a 
lack of voluntary effort rather than a neurologic weakness.  
Sensation was diminished laterally in the lower legs and feet 
bilaterally.  Straight leg raising was limited to 35 degrees 
by low back pain, and this pain was increased by dorsiflexion 
of either foot.  There was moderate tenderness over the 
entire thoracolumbar spine.  X-rays revealed wedging of the 
vertebrae at T11 and T12 with a 20 percent loss of anterior 
height and osteophytes in that area.  

The diagnoses included the following: chronic upper thoracic 
back pain, diagnosed as chronic muscular strain superimposed 
on moderate degenerative stiffness; severe thoracolumbar back 
pain, diagnosed as chronic muscular strain that is 
superimposed on some wedge deformity; and chronic lower 
lumbar back pain, diagnosed as chronic muscular strain.  The 
examiner noted that the wedging was healed.  The examiner 
reported that there were probably no abnormalities of the 
lumbar nerve roots and that the bothersome straight leg 
raising test was probably secondary to muscular tightness.  
The examiner indicated that the chronic back symptoms were 
probably significantly increased by chronic tension and/or 
depression.

In a June 1991 rating decision, the RO denied a claim for a 
rating in excess of 20 percent for residuals of a back injury 
with arthritis of the thoracic spine and denied the claim for 
nonservice-connected pension benefits.

VA medical records from July 1992 to March 1993 do not 
reflect treatment or evaluation for a back disability.

On June 10, 1993, the RO received the veteran's claim for 
service connection for post-traumatic stress disorder.  In a 
May 1993 post-traumatic stress disorder questionnaire, which 
was submitted on June 10, 1993, the veteran reported that he 
was often depressed and that he was always unemployed because 
he could only hold a job for a week.

On August 30, 1993, the RO received a VA Form 21-8940 
(veteran's application for increased compensation based on 
individual unemployability) from the veteran.  In that form, 
he claimed that his back injury and PTSD prevented him from 
securing or following any substantially gainful employment.  
He also added that those disabilities first affected his 
full-time employment in April 1970, at which time he became 
too disabled to work, and that he last worked full-time on 
September 27, 1991.  He stated that most he ever earned was 
$3,436.20 in 1984 in the construction field.  He indicated 
that he last worked from September 21, to 27, 1991, for forty 
hours as a carpenter and earned $400.  He noted that he 
worked from September 14, to 15, 1991, for 16 hours as a 
carpenter and earned $192.  He stated that he last job prior 
to 1991 was in 1988 when he earned $108 working 16 hours as a 
carpenter.  He noted that he had completed four years of high 
school.  He indicated that he was normal occupation was 
carpentry, which was the only field in which he had worked.  
He stated that he tried to work in September 1991, but that 
after a couple of weeks of work, he could barely move or walk 
due to back pain.

In February 1994, the veteran submitted statements from two 
former employers.  One former employer stated that the 
veteran worked for him in 1988 and that he was terminated 
after he was exhibiting a lot of pain in his back and was not 
able to adequately perform the job requirements.  In 
particular, he reported that the veteran was not able to lift 
small wall partitions made of lattice, saw, or hammer without 
a lot of pain.  He indicated that the veteran was let go 
after he admitted that he had a back injury, which had 
occurred during the Vietnam War.  Another former employer 
reported that the veteran was worked for him in 1991 and that 
the veteran was not able to keep up with the crew due to 
problems he had incurred during a war.  The former employer 
stated that the veteran was not able to lift wood and could 
not keep up wit the work crew.

The veteran underwent a VA orthopedic examination in October 
1994.  He denied any mid-back pain.  He complained of chronic 
low back pain that had increased since active service.  He 
stated that the back pain radiated into the buttocks and 
thighs bilaterally.

Physical examination revealed that the veteran had some 
limping with the right leg, which he attributed to back and 
leg pain.  He could raise on toes and heels fairly well.  He 
was able to flex forward and reach to the thighs.  Percussion 
of the flexed spine was painful at L5.  Legs were equal in 
length.  There was a moderate kyphosis at approximately T9 
level, and alignment of the back was otherwise normal.  There 
was moderate tenderness over the entire thoracolumbar spine.  
There was moderate camptocormia; he stood most of the time 
with the back flexed at 5 or 10 degrees.  Reflexes were 
hyperactive at knees and ankles, which was typical of a tense 
person.  The extensor muscles were satisfactory at the lower 
legs and feet.  Sensation was diminished laterally at the 
right lower leg.  Calf circumferences were equal.  Straight 
leg raising was limited to 30 degrees by back and right lower 
extremity distress, and that limitation was somewhat 
increased by dorsiflexion of the right foot.  Straight leg 
raising was limited to 45 degrees on the left by back pain, 
and that limitation was not increased by dorsiflexion of the 
left foot.  The examiner noted that X-rays taken in 1991 
showed some aging changes in the thoracic spine and no 
abnormalities in the lumbar spine.  

The examiner indicated that the upper back had a history of 
pain in the last few years with X-rays in 1991 revealing some 
degenerative changes.  The examiner diagnosed the persistent 
thoracic back pain as chronic muscular strain superimposed on 
some degenerative stiffness.  The examiner noted a history of 
pain in the lumbar spine.  The examiner diagnosed chronic 
muscular strain.  The examiner indicated that there was 
probably some disc degeneration and some questionable signs 
of lumbar nerve root irritation with nothing really 
definitive.  The examiner reported that there were no 
subjective neurological abnormalities.  The examiner 
indicated that the thoracic and lumbar back pains were 
probably severely increased by chronic tension and/or 
depression.  The examiner noted that continued back 
difficulty could be expected and that the veteran needed to 
be careful with his back.  

The examiner noted that there were objective signs of chronic 
thoracic and lumbar spine discomfort.  The examiner indicated 
that individuals without tension or depression would probably 
find that they had a mild-to-moderate problem.  The examiner 
stated that the veteran probably had severe worsening of 
muscular tightness and pain in his back from chronic tension 
and/or depression.  The examiner noted that this could not be 
measured.  The examiner reported that there was no evidence 
of any significant exaggeration of symptoms.  The examiner 
opined that all of the present symptoms related to muscle, 
bone, and joint difficulties, and that the muscular portion 
of the present symptomatology was considerably worsened by 
chronic tension and/or depression.

VA X-rays of the thoracolumbar spine taken in April 1995 
revealed slight anterior wedging at T11-T12 and L1.  No 
subluxation was evident.  There were small osteophytes 
consistent with some mild degenerative arthritic changes.

The veteran underwent another VA orthopedic examination in 
May 1997.  He reported that he had worked as a carpenter and 
had not worked in that occupation since 1990.  He complained 
of pain on a daily basis at the thoracolumbar junction 
region.  He reported that he had some radicular symptoms into 
both legs posteriorly to the level of the heels and that he 
had intermittent tingling in the feet.  He stated that 
standing and walking exacerbated his pain and that he had 
some extension of pain into the thoracic spine area.  

Physical examination revealed an increase in the dorsal 
kyphosis and some flattening of the lordotic curve.  The 
veteran was tender in the thoracolumbar junction to 
percussion and palpation.  Forward flexion was to 30 degrees 
and limited by pain.  He could not hyperextend at all.  He 
could laterally bend to 25 degrees bilaterally and could 
rotate 25 degrees bilaterally; these movements were limited 
by pain.  There was measured atrophy in the lower 
extremities.  Sensation revealed diminished sensation to 
touch on the right calf medially and the left calf laterally.  
There were normal reflexes bilaterally.  Motor testing 
revealed that the quadriceps and anterior tibial groups to be 
4/5.  The examiner noted that previous X-rays revealed 
anterior wedging at T11-T12 and L1 with degenerative changes.  
Current X-rays of the lumbar spine revealed anterior wedging 
of T11, T12, and L1, no subluxation, and minimal degenerative 
arthritic changes.  The impression from the X-rays was 
degenerative joint disease.  The diagnosis was compression 
fractures of T11, T12, and L1 with degenerative joint 
disease, chronic pain and loss of range of motion.

A February 2000 Social Security statement reflects that the 
veteran had no earned income from 1981 to 1987, from 1989 to 
1990, and from 1992 to 1998; that he earned $108 in 1988; and 
that he earned $852 in 1991.

At the April 2000 hearing, the veteran testified that severe 
pain, migraines, blurred vision, numbness in the feet, and 
leg instability were symptoms of his service-connected back 
disabilities.

The veteran underwent a private magnetic imaging resonating 
(MRI) scan of the lumbar spine in August 2000.  The lumbar 
vertebrae were in good alignment without evidence of 
subluxation.  The vertebral body heights were maintained.  A 
decreased T2 signal, compatible with desiccation, was seen in 
L3-L4, L4-L5, and L5-S1.  There was no significant spinal 
stenosis, disk herniation, or neural foraminal narrowing.  
The impression was that the MRI scan was normal for the 
veteran's age.

The veteran underwent a VA orthopedic examination in August 
2000.  He complained of pain on a daily basis in the lower 
thoracic and upper lumbar areas at the site of his old 
fractures.  He noted radicular symptoms posteriorly in the 
legs and intermittent numbness.  He reported that he had 
morning stiffness and exacerbation of his pain with coughing 
and sneezing.  He said that he avoided all activities and 
spent most of his day on the couch or floor watching 
television.  He complained of increasing difficulty with 
incoordination and ataxia.  He reported that he had had 
numerous falls at home.  He denied any bowel or bladder 
symptomatology.  He said that back pain awoke him at night 
and that he had been treated with morphine and Tylenol.  He 
stated that he had flare-ups of pain about three to four 
times a week when there was an additional motion loss, 
estimated by him to be 50 or 60 degrees.  He noted that he 
had increased clumsiness with his gait and incoordination and 
generalized weakness with those flare-ups and that he tended 
to fall more often.

Physical examination revealed a typical Parkinsonian-
appearing patient with a very ataxic gait.  There was 
considerable generalized rigidity and tremor.  There was 
tenderness to palpation and percussion in the area of the old 
fracture of T12-L1.  He was so ataxic and out of balance that 
the examiner could not stand him up for routine evaluation of 
his motion loss in the spine.  Forward flexion was to 20 
degrees with the veteran sitting in a chair.  He could not 
hyperextend at all.  He could laterally bend to 10 degrees 
bilaterally and was limited by pain.  He could rotate to 10 
degrees bilaterally and was limited by pain.  Deep tendon 
reflexes were equal at the knees and ankles.  Sensation was 
diminished in the inner aspects of both thighs and calves.  
On motor testing, quadriceps and anterior tibilais groups 
were 3/5; considerable rigidity and tremors were noted.  

The diagnoses were compression fracture at T12-L1 and 
Parkinson's disease.  The examiner indicated that the 
majority of the veteran's current symptoms resulting in his 
dysfunctional status were related to the Parkinson's-like 
syndrome.   The examiner noted that during flare-ups of pain, 
the veteran would have additional motion loss estimated at 15 
to 20 degrees in forward flexion.  The examiner added that he 
would have moderately severe increased ataxia due to that 
pain, which would be complicated by his Parkinson's disease.  
The examiner noted that he would have generalized increased 
weakness, graded as moderately severe in severity.  The 
examiner indicated that the veteran would be at a continued 
high risk for falls and further injury.

The veteran was afforded a VA neurological examination in 
August 2000.  He complained of severe back pain and leg 
weakness.  He described the pain as a sharp, excruciating 
discomfort across the upper thoracic and lower lumbar areas 
with occasional pain radiating down his buttocks and to the 
back of his legs.  He reported that he had tingling in both 
feet, which radiated up to the knees, as well as a rubbery 
feeling in his legs, resulting in his legs giving out and 
causing falls.  He reported that over past two years he had 
had an intermittent tremor, which was diagnosed as 
Parkinson's disease.  He stated that he had had some 
difficulty urinating for the past two weeks and that he was 
now wearing a urinary catheter.

Physical examination revealed that the veteran had dramatic 
tenderness even to light palpation over the lower thoracic 
process, the entire lumber process, the sacroiliac joints, 
and the sciatic notch bilaterally.  He had increased tone in 
both lower extremities with the left being more prominent, 
but this finding was inconsistent and was not present when 
distracted.  Strength was 5/5 in all muscle groups.  
Sensation to pinprick was inconsistent and non-anatomical.  
As for gait, the veteran used a walker and moved with a very 
slow, stooped posture.  He made multi-step turns.  When he 
attempted to walk without the walker, he lurched from side to 
side and back and forth.  Deep tendon reflexes were brisk 
throughout and a little bit more on the left as compared to 
the right with the left ankle clonus present when tone was 
increased.  When he was more relaxed, reflexes were 
symmetrical and not pathological.  Toes were bilaterally 
downgoing.

The assessments were a history of multi-level spine fractures 
at T12 and L1, and tremor and stiffness.  The examiner noted 
that the veteran's back symptoms had been escalating in the 
recent past and had been associated with weakness, numbness, 
and urinary retention.  The examiner indicated that in spite 
of those subjective complaints, his examination was 
significant for multiple inconsistencies and overly dramatic 
pain behaviors, which raised the concern that there may be 
some psychological overlay contributing to his pain and 
suffering.  The examiner noted that those issues 
notwithstanding, it was certainly possible that the veteran 
may be suffering from spinal stenosis or other serious cord 
pathology, which could easily be ruled out with MRI scanning.  
The examiner stated that if no significant abnormalities were 
noted on MRI scanning, then he would conclude that there is 
no neurologic involvement related to his spinal fractures at 
T12 and L1.  With regard to the veteran's tremor and 
stiffness, the examiner noted that based on today's 
examination, he was highly suspicious that the veteran's 
tremor and problems with mobility were possibly related to a 
conversion reaction as opposed to an underlying neurologic 
disorder.

In a November 2002 rating decision, the RO granted service 
connection for PTSD effective June 1, 1993, and assigned a 
100 percent evaluation effective that same date.

The veteran was hospitalized at a private facility from 
January to February 2004.  He underwent a private MRI of the 
lumbar spine in January 2004 during that hospitalization.  
There was minimal anterior wedging of T12, and the canal and 
neural foramina were adequate.  L1-L2 and L2-L3 were normal.  
L3-L4 had some mild disk space narrowing with a mild 
posterior disk bulge.  The canal and neural foramina were 
adequate.  L4-L5 was mildly narrowed posteriorly and was 
desiccated.  There was a mild circumferential disk bulge.  
The canal and neural foramina were adequate.  L5-S1 was 
desiccated and showed some loss of height posteriorly.  The 
canal and neural foramina were adequate.  The impression was 
mild multi-level disk degeneration.  There was no evidence of 
any significant canal or neural foraminal stenosis.  There 
was no significant interval change from the MRI scan done in 
August 2000.  The discharge diagnoses were Parkinsonism, 
likely secondary to extrapyramidal syndrome due to 
antipsychotics; schizophrenia; idiopathic urinary retention; 
hypertension; chronic low back pain; chronic neck pain; and 
renal cysts.  During the hospitalization, it was noted that 
his chronic low back pain remained unchanged.

The veteran underwent another VA orthopedic examination in 
July 2004.  He complained of pain radiating from his back 
down to his buttock with numbness in the legs.  The examiner 
noted that with the extrapyramidal symptoms and the veteran 
being a poor historian, his complaint was questionable.  The 
veteran complained of back pain.  The examiner noted that a 
review of a MRI scan of the entire spine revealed no serious 
obstructive or stenotic disease and only degenerative joint 
disease and degenerative disc disease that were typical for 
the veteran's age.  

Physical examination revealed an obliteration of the lordotic 
curve.  The back and thorax were flexed from the waist at 
about 8 degrees, which was typical for a Parkinson's-type 
posture.  There was significant tenderness on the 
perithoracic and perilumbar areas going into the gluteal 
muscles bilaterally.  There did not appear to be any kyphosis 
or scoliosis of the thoracic or lumbar spine.  The veteran 
was unable to perform an adequate spinal range of motion 
testing due to ataxia and rigidity.  A trial range of motion 
testing resulted in spasms, shaking, and requiring the 
veteran to sit back in his wheelchair or on the examination 
table.  The examiner was unable to evaluate the veteran's gat 
because the veteran was unable to walk far because of 
weakness, generalized knee condition, his lower extremities, 
tremors, schizophrenia, and ataxia.  The examiner noted that 
private hospitalization records reflect that the veteran only 
had degenerative disease of the thoracic and lumbar spines.  
Deep tendon reflexes were 2+ with hyperreactive calcaneal 
tendon response.  The veteran was unable to accurately 
describe whether he could feel sharp, dull, or two-point 
discrimination because he was unable to focus or cooperate 
that well.  Strength was 4/5 in both lower extremities.  
There was generalized deconditioning of the lower 
extremities, but no focal atrophy or loss of muscle tone.  
The joints did not appear to be inflamed or destructed in any 
way from gross external examination.  The veteran's 
cooperation and effort were poor.

The diagnoses were the following: (1) chronic mechanical low 
back pain, degenerative disc disease, and degenerative facet 
disease, related to typical aging and disuse; (2) T12-L1 
historically traumatic fractures, previously claimed, 
completely healed with no obvious sequelae, according to the 
present examination and MRI findings dated in January 2004; 
generalized muscular deconditioning; and (4) Parkinson's-like 
disease, probably secondary to extrapyramidal syndrome 
secondary to antipsychotic use.

III.  Increased Evaluation

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity. Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7 (2004).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2004).

The statutory and regulatory guidelines for the determination 
of an effective date of an award of disability compensation 
are set forth in 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  
Except as otherwise provided, the effective date of an 
evaluation and an award of compensation based on an original 
claim, a claim reopened after a final disallowance, or a 
claim for increase will be the date the claim was received or 
the date entitlement arose, whichever is later.  See 38 
C.F.R. § 3.400 (2004).  Subject to the provisions of 
38 U.S.C.A. § 5101, where compensation, dependency and 
indemnity compensation, or pension is awarded or increased 
pursuant to any Act or administrative issue, the effective 
date of such award or increase shall not be earlier than the 
effective date of the Act or administrative issue.  See 38 
U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114(a) (2004).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45 (2004).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the RO must analyze the evidence of 
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 
C.F.R. § 4.14 (avoidance of pyramiding) did not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  
The Board noted that the guidance provided by the Court in 
DeLuca must be followed in adjudicating claims where a rating 
under the diagnostic codes governing limitation of motion 
should be considered.

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint. 38 C.F.R. § 4.59.

Arthritis due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2004).  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a, Diagnostic Code 5003 (2004).

The criteria for rating intervertebral disc syndrome were 
amended effective September 23, 2002, and September 26, 2003.  
The criteria for rating limitation of motion of the dorsal 
and lumbar spines were also amended effective September 26, 
2003.  

Under the previous criteria for intervertebral disc syndrome 
(effective prior to September 23, 2002), postoperative 
intervertebral disc syndrome that is cured warrants a 
noncompensable rating.  A 10 percent evaluation for 
intervertebral disc syndrome is warranted when the disability 
is mild.  A 20 percent evaluation is warranted when it is 
moderate and is manifested by recurring attacks.  
Intervertebral disc syndrome warrants a 40 percent evaluation 
when the disability is severe and is manifested by recurring 
attacks, with intermittent relief.  A 60 percent evaluation 
was assigned for pronounced intervertebral disc syndrome, 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, or 
other neurological findings appropriate to the site of the 
diseased disc with little intermittent relief.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002).

Under the previous criteria for limitation of motion of the 
dorsal spine (effective prior to September 26, 2003), zero, 
10, and 10 percent disability ratings are warranted for 
slight, moderate and severe limitation of motion of the 
dorsal spine, respectively.  38 C.F.R. § 4.71a, Diagnostic 
Code 5290 (2003).

Under the previous criteria for limitation of motion of the 
lumbar spine (effective prior to September 26, 2003), 10, 20 
percent and 40 percent disability ratings are warranted for 
slight, moderate and severe limitation of motion of the 
lumbar spine, respectively.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2003).

In a VA General Counsel opinion, it was determined that 
Diagnostic Code 5293 involves loss of range of motion and 
that 38 C.F.R. §§ 4.40 and 4.45 must be considered when a 
disability is evaluated under that diagnostic code. 
VAOPGCPREC 36-97 (Dec. 12, 1997).  

Under the previous criteria for residuals of a fracture of a 
vertebra, a 100 percent disability rating is warranted for 
residuals resulting in cord involvement, causing one to be 
bedridden, or requiring long leg braces.  Special monthly 
compensation should be considered, with lesser involvements 
being rated for limited motion and nerve paralysis.  A 60 
percent disability rating is warranted when there is no cord 
involvement, but there is abnormal mobility requiring a neck 
brace (jury mast).  In all other cases, the residuals should 
be rated in accordance with definite limited motion or muscle 
spasm and 10 percent should be added for a demonstrable 
deformity of a vertebral body.  Under both ankylosis and 
limited motion, rating should not be assigned for more than 
one segment by reason of involvement of only the first or 
last vertebrae of an adjacent segment.  38 C.F.R. § 4.71a, 
Diagnostic Code 5285 (2003).

The regulations regarding intervertebral disc syndrome were 
revised effective September 23, 2002.  Under the revised 
regulations, intervertebral disc syndrome was evaluated as 
follows:

Evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) 
either on the total duration of 
incapacitating episodes over the past 12 
months or by combining under Sec. 4.25 
separate evaluations of its chronic 
orthopedic and neurologic manifestations 
along with evaluations for all other 
disabilities, whichever method results in 
the higher evaluation.

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months..............60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
.......................20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
.......................10

Note (1): For purposes of evaluations 
under 5293, an incapacitating episode is 
a period of acute signs and symptoms due 
to intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.  
"Chronic orthopedic and neurologic 
manifestations" means orthopedic and 
neurologic signs and symptoms resulting 
from intervertebral disc syndrome that 
are present constantly, or nearly so.

Note (2): When evaluating on the basis of 
chronic manifestations, evaluate 
orthopedic disabilities using evaluation 
criteria for the most appropriate 
orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities 
separately using evaluation criteria for 
the most appropriate neurologic 
diagnostic code or codes.

Note (3): If intervertebral disc syndrome 
is present in more than one spinal 
segment, provided that the effects in 
each spinal segment are clearly distinct, 
evaluate each segment on the basis of 
chronic orthopedic and neurologic 
manifestations or incapacitating 
episodes, whichever method results in a 
higher evaluation for that segment.

38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003)

The regulations regarding diseases and injuries to the spine, 
to include intervertebral disc syndrome, were again revised 
effective September 26, 2003.  Under these regulations, the 
back disability is evaluated under the General Rating Formula 
for Diseases and Injuries of the Spine, or under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.  

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease

Unfavorable ankylosis of the entire 
spine...............100

Unfavorable ankylosis of the entire 
thoracolumbar spine 
...............................................................50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar 
spine.......................................40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical 
spine.............................................
..................30

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of 
motion of the thoracolumbar spine not 
greater than 120 degrees; or, the 
combined range of motion of the cervical 
spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough 
to result in an abnormal gait or 
abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal kyphosis..................................
	....................20

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 
degrees; or, combined range of motion of 
the cervical spine greater than 170 
degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal 
contour; or, vertebral body fracture 
with loss of 50 percent or more of the 
height........................................................10

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 
degrees, left and right lateral flexion 
are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 
degrees.  The combined range of motion 
refers to the sum of the range of 
forward flexion, extension, left and 
right lateral flexion, and left and 
right rotation.  The normal combined 
range of motion of the cervical spine is 
340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of 
motion stated in Note (2).  Provided 
that the examiner supplies an 
explanation, the examiner's assessment 
that the range of motion is normal for 
that individual will be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the 
entire spine is fixed in flexion or 
extension, and the ankylosis results in 
one or more of the following: difficulty 
walking because of a limited line of 
vision; restricted opening of the mouth 
and chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due 
to nerve root stretching.  Fixation of a 
spinal segment in neutral position (zero 
degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating 
Episodes

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
.......................20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
.......................10

Note (1): For purposes of evaluations 
under diagnostic code 5243, an 
incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician. 

Note (2): If intervertebral disc syndrome 
is present in more than one spinal 
segment, provided that the effects in 
each spinal segment are clearly distinct, 
evaluate each segment on the basis of 
incapacitating episodes or under the 
General Rating Formula for Diseases and 
Injuries of the Spine, whichever method 
results in a higher evaluation for that 
segment.

69 Fed. Reg. 32,449, 32,450 (June 10, 2004); 68 Fed. Reg. 
51,454, 51,458 (Aug. 27, 2003) (codified at 38 C.F.R. § 
4.71a, Diagnostic Code 5235-5243 (2004)).

When all the evidence is assembled, the Secretary is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Earlier Effective Date

Unless specifically provided otherwise in this chapter, the 
effective date of an award based on an original claim, a 
claim reopened after final adjudication, or a claim for 
increase, of compensation, dependency and indemnity 
compensation, or pension, shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor.  38 U.S.C.A. § 5110(a).

The effective date of an award of disability compensation to 
a veteran shall be the day following the date of discharge or 
release if application therefor is received within one year 
from such date of discharge or release.  38 U.S.C.A. 
§ 5110(b)(1).
Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 
20.302(a)(2004).  Appellate review of an RO decision is 
initiated by a timely filed notice of disagreement and 
completed by a timely filed substantive appeal after a 
statement of the case is furnished.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.200 (2004).

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date.  38 U.S.C.A. 
§ 5110(b)(1).
 
Except as provided in 38 C.F.R. § 3.400(o)(2), the effective 
date for an increase in disability compensation is the date 
of receipt of the claim or date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400(o)(1).  38 C.F.R. § 3.400(o)(2) 
provides that the effective date for an increase in 
disability compensation is the earliest date as of which it 
is factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from such 
date, otherwise, the date of receipt of the claim.  See also 
Hazan v. Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 
Vet. App. 125 (1997); VAOPGCPREC 12-98 (Sept. 23, 1998).  In 
making this determination, the Board must consider all of the 
evidence, including that received prior to a previous final 
decision.  Hazan, 10 Vet. App. at 521.

38 U.S.C.A. § 5101(a) provides that "a specific claim in the 
form prescribed by the Secretary . . . must be filed in order 
for benefits to be paid or furnished to any individual under 
the laws administered by the Secretary."  "Section 5101(a) is 
a clause of general applicability and mandates that a claim 
must be filed in order for any type of benefit to accrue or 
be paid."  Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 
1998).  Claim-application means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2004).  Date of receipt means 
the date on a claim, information, or evidence was received by 
VA.  38 C.F.R. § 3.1(r) (2004).  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or someone acting as next friend of the 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the  claimant, it will considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. 
§ 3.155 (2004).

A report of examination or hospitalization which meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an 
informal claim for benefits under an existing law or for 
benefits under a liberalizing law or VA issue, if the report 
relates to a disability which may establish entitlement.  
38 C.F.R. § 3.157(a).  Once a formal claim for pension or 
compensation has been allowed or a formal claim for 
compensation disallowed for the reason that the service-
connected disability is not compensable in degree, receipt of 
a report of examination or hospitalization by VA will be 
accepted as an informal claim for increased benefits or an 
informal claim to reopen.  38 C.F.R. § 3.157(b).  The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim.  38 C.F.R. § 3.157(b)(1).  
38 C.F.R. § 3.157(b)(1) states that the provisions of 
38 C.F.R. § 3.157(b)(1) "apply only when such reports relate 
to examination or treatment of a disability for which 
service-connection has previously been established or when a 
claim specifying the benefit is within one year from the date 
of such examination, treatment or hospital admission."  

When a claim has been filed which meets the requirements of 
38 C.F.R. § 3.151 or 38 C.F.R. § 3.152, an informal request 
for increase or reopening will be accepted as a claim.  
38 C.F.R. § 3.155(c) (2004).  The Secretary cannot require a 
veteran to take any additional action in order to perfect 
that claim.  Norris v. West, 12 Vet. App. 413, 421 (1999).

In Brannon v. West, 12 Vet. App. 32 (1998), the Court 
observed that while the Board must interpret an appellant's 
submissions broadly, the Board is not required to conjure up 
issues that were not raised by the appellant.  The Court has 
held that an appellant must have asserted the claim expressly 
or impliedly.  Id. at 35.  Moreover, the mere presence of 
medical evidence does not establish an intent on the part of 
a veteran to seek service connection for a disorder.  Id.
 
Where review of all documents and oral testimony reasonably 
reveals that a claimant is seeking a particular benefit, VA 
is required to adjudicate the issue of the claimant's 
entitlement to such a benefit.  Suttman v. Brown, 5 Vet. App. 
127, 132 (1993).  On the other hand, VA is not required to 
anticipate a claim for a particular benefit where no 
intention to raise it was expressed.  See Talbert v. Brown, 7 
Vet. App. 352, 356-57 (1995) (VA is not required to perform 
"prognostication" but to review issues reasonably raised.).

Once a veteran submits evidence of a medical disability, 
makes a claim for the highest possible rating, and submits 
evidence of unemployability, the requirement in 38 C.F.R. 
§ 3.155(a) that an informal claim identify the benefit sought 
has been satisfied and VA must consider whether a veteran is 
entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001); VAOPGCPREC 12-2001 (July 6, 2001).

Multiple disabilities are combined using a table in 38 C.F.R. 
§ 4.25.  Total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. § 3.340 
(2004).  If the total rating is based on a disability or 
combination of disabilities for which the rating schedule 
provides an evaluation of less than 100 percent, it must be 
determined that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341 (2004).

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  If there is 
only one such disability, this disability shall be ratable at 
60 percent or more and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  For 
purposes of a total rating based on individual 
unemployability, the following will be considered one 
disability: (1) disabilities of one or both upper 
extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable; (2) disabilities from a 
common etiology or single accident; (3) disabilities 
affecting a single body system, e.g. orthopedic, digestive, 
respiratory, cardiovascular-renal, neuropsychiatric; (4) 
multiple injuries incurred in action; or (5) multiple 
injuries incurred as prisoner of war.  The existence or 
degree of nonservice-connected disabilities or previous 
unemployability status will be disregarded where the 
percentages for the service-connected disability or 
disabilities are met and in the judgment of the rating 
agency, such service-connected disabilities render the 
veteran unemployable.  38 C.F.R. § 4.16(a) (2004).  

Substantially gainful employment suggests a living wage.  The 
ability to work sporadically or obtain marginal employment is 
not substantially gainful employment.  Moore v. Derwinski, 1 
Vet. App. 356, 358-59 (1991).  

Marginal employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the United States Department of Commerce, 
Bureau of the Census, as the poverty threshold for one 
person.  Marginal employment may also be held to exist on 
facts found basis (including but not limited to employment in 
a protected environment such as a family business or 
sheltered workshop) when earned annual income exceeds the 
poverty threshold.  Consideration shall be given in all 
claims to the nature of the employment and the reason for 
termination.  38 C.F.R. § 4.16(a) (2004).  

All veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  
Therefore, rating boards should submit to the Director, 
Compensation and Pension Service, for extraschedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in 38 C.F.R. 
§ 4.16(a).  The rating board will include a full statement as 
to the veteran's service-connected disabilities, employment 
history, educational and vocational attainment, and all other 
factors having a bearing on the issue.  38 C.F.R. § 4.16(b) 
(2004).

Age cannot be considered as a factor in evaluating a service-
connected disability.  Unemployability associated with 
advancing age or intercurrent disability cannot be used as a 
basis for a total disability rating.  38 C.F.R. § 4.19 
(2004).

V.  Analysis

A.  Increased rating for arthritis with limitation of motion 
of the thoracic spine

The veteran is receiving a 10 percent rating for arthritis 
with limitation of motion of the thoracic spine under old 
Diagnostic Code 5291 (limitation of motion of the dorsal 
spine), which is the maximum rating under that code.  
Therefore, a higher rating under that diagnostic code is not 
warranted.  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a higher rating.  In that regard, there is no 
ankylosis of the dorsal spine, as to warrant a higher rating 
under the old Diagnostic Code 5291.  Also, the Board notes 
that anterior wedging at T11 was noted in the report of the 
May 1991 VA orthopedic examination and in the report of X-
rays taken in April 1995 and May 1997.  Even assuming that it 
is a residual of an in-service compression fracture, 
38 C.F.R. § 4.25 (2004) prohibits the assignment of a 
separate 10 percent rating for a demonstrable deformity of 
T11 because a 10 percent rating has already been assigned for 
the demonstrable deformities of T12 and L1.

B.  Increased rating for residuals of a back injury with a 
fractures at T12 and L1

The veteran is receiving a 50 percent rating for the 
residuals of a back injury with fractures at T12 and L1 under 
old Diagnostic Codes 5285 and 5292.  The maximum rating under 
the old Diagnostic Code 5292 (limitation of motion of the 
lumbar spine) is 40 percent.  Therefore, a higher rating 
under that diagnostic code is not warranted.  

As for the old Diagnostic Code 5285 (vertebra, fracture of, 
residuals), there is no evidence of cord involvement and 
there is no evidence of abnormal mobility requiring a neck 
brace.  In fact, the July 2004 VA examiner noted that the 
traumatic fractures of T12 and L1 were completely healed with 
no obvious sequelae.  Therefore, a higher rating under the 
old Diagnostic Code 5285 is not warranted.  

As degenerative disc disease of the lumbar spine has been 
diagnosed, the Board will consider whether a higher rating is 
warranted based on the criteria for rating intervertebral 
disc syndrome.  The Board notes that degenerative disc 
disease of the lumbar spine and degenerative disc disease of 
the thoracic spine cannot now be separately rated.  The Board 
will consider whether the veteran has pronounced 
intervertebral disc syndrome and whether he is entitled to a 
separate rating for a neurological disorder.  See Bierman v 
Brown, 6 Vet. App. 125 (1994).  The Board is aware that the 
September 2002 regulation specifically provided that if 
intervertebral disc syndrome was present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, each segment could be rated 
separately.  However, in this case, there is no reliable 
evidence that indicates or suggests separate neurologic 
manifestations.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 
Note (3) (2003).  Furthermore, actions by the veteran 
(functional overlap and inconsistencies), whether intentional 
or not, make further attempts an exercise in futility.

At the October 1994 VA examination, the veteran was able to 
flex forward and reach to the thighs and percussion of the 
flexed spine was painful at L5.  Reflexes were hyperactive at 
knees and ankles, which was typical of a tense person.  The 
extensor muscles were satisfactory at the lower legs and 
feet.  Sensation was diminished laterally at the right lower 
leg.  The examiner indicated that there was probably some 
disc degeneration and some questionable signs of lumbar nerve 
root irritation with nothing really definitive.  The examiner 
reported that there were no subjective neurological 
abnormalities.

At the May 1997 VA examination, forward flexion was to 30 
degrees and limited by pain.  He could not hyperextend at 
all.  He could laterally bend to 25 degrees bilaterally and 
could rotate 25 degrees bilaterally; these movements were 
limited by pain.  There was measured atrophy in the lower 
extremities.  Sensation revealed diminished sensation to 
touch on the right calf medially and the left calf laterally.  
There were normal reflexes bilaterally.  Motor testing 
revealed that the quadriceps and anterior tibilais groups to 
be 4/5.

At the August 2000 VA orthopedic examination, forward flexion 
was to 20 degrees with the veteran sitting in a chair.  He 
could not hyperextend at all.  He could laterally bend to 10 
degrees bilaterally and was limited by pain.  He could rotate 
to 10 degrees bilaterally and was limited by pain.  Deep 
tendon reflexes were equal at the knees and ankles.  
Sensation was diminished in the inner aspects of both thighs 
and calves.  On motor testing, quadriceps and anterior 
tibilais groups were 3/5; considerable rigidity and tremors 
were noted.  

The examiner indicated that the majority of the veteran's 
current symptoms resulting in his dysfunctional status were 
related to the Parkinson's-like syndrome.   The examiner 
noted that during flare-ups of pain, the veteran would have 
additional motion loss estimated at 15 to 20 degrees in 
forward flexion.  The examiner added that he would have 
moderately severe increased ataxia due to that pain, which 
would be complicated by his Parkinson's disease.  The 
examiner noted that he would have generalized increased 
weakness, graded as moderately severe in severity.

At the August 2000 VA neurological examination, strength was 
5/5 in all muscle groups.  Sensation to pinprick was 
inconsistent and non-anatomical.  Deep tendon reflexes were 
brisk throughout and a little bit more on the left as 
compared to the right with the left ankle clonus present when 
tone was increased.  When he was more relaxed, reflexes were 
symmetrical and not pathological.  The examiner indicated 
that in spite of the veteran's subjective complaints, his 
examination was significant for multiple inconsistencies and 
overly dramatic pain behaviors, which raised the concern that 
there may be some psychological overlay contributing to his 
pain and suffering.  The examiner noted that those issues 
notwithstanding, it was certainly possible that the veteran 
may be suffering from spinal stenosis or other serious cord 
pathology, which could easily be ruled out with MRI scanning.  
The examiner stated that if no significant abnormalities were 
noted on MRI scanning, then he would conclude that there is 
no neurologic involvement related to his spinal fractures at 
T12 and L1.  In that regard, the private MRI scan of the 
lumbar spine done in August 2000 revealed no significant 
spinal stenosis or neural foraminal narrowing or, even, disk 
herniation.  Also, the private MRI scan of the lumbar spine 
done in January 2004 revealed mild multi-level disk 
degeneration and no evidence of any significant canal or 
neural foraminal stenosis.

At the July 2004 VA examination, the veteran was unable to 
perform an adequate spinal range of motion testing due to 
ataxia and rigidity.  Deep tendon reflexes were 2+ with 
hyperreactive calcaneal tendon response.  The veteran was 
unable to accurately describe whether he could feel sharp, 
dull, or two-point discrimination because he was unable to 
focus or cooperate that well.  Strength was 4/5 in both lower 
extremities.  There was generalized deconditioning of the 
lower extremities, but no focal atrophy or loss of muscle 
tone.

 The Board has considered the guidance in DeLuca and the 
medical and lay evidence.  However, based on the above-
mentioned medical evidence, the findings do not demonstrate 
symptomatology showing that the veteran has a pronounced disc 
syndrome with persistent symptoms with little intermittent 
relief that are compatible with sciatic neuropathy and that 
include one of the following: (1) characteristic pain and 
demonstrable muscle spasm, (2) absent ankle jerk, or (3) 
other neurological findings appropriate to the site of the 
diseased disk.  Similarly, there is no evidence of a 
neurological disorder warranting a separate rating under a 
peripheral neuropathy diagnostic code.  See Bierman, 6 Vet. 
App. at 131-32.

Even if it were determined that pain limited all lumbar 
motion, the maximum evaluation for such limitation is no more 
than 40 percent.  Johnston v. Brown, 10 Vet. App. 80, 85 
(1997); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board 
again notes that there is no indication of a pronounced disc 
syndrome or any other neurologic findings warranting an 
evaluation in excess of 50 percent.
 
As for the new criteria for rating intervertebral disc 
syndrome based on incapacitating symptoms, there is no 
evidence showing that the veteran has incapacitating episodes 
having a total duration of at least four weeks in the past 
twelve months.  Therefore, a higher rating based on the old 
and new criteria for rating intervertebral disc syndrome is 
not warranted.

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a higher rating.  In that regard, there is no 
ankylosis of the lumbar spine, as to warrant a higher rating 
under the old Diagnostic Code 5289.

As for an evaluation under the new general criteria for 
rating spinal injuries, the thoracic and lumbar spine 
disabilities cannot not separately rated.  The veteran's 
overall spinal disability is rated as 60 percent disabling.  
There is no evidence of unfavorable ankylosis of the entire 
spine, which is required for the only rating above 60 
percent, a 100 percent rating.  Therefore, a higher rating 
under the new general rating criteria for spinal injuries is 
not warranted.

C.  Earlier effective date for increased ratings

The June 1991 rating decision, which denied an increased 
evaluation for residuals of a back injury with arthritis of 
the thoracic spine, became final after one year.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2004).  The 
record does not contain any notice of disagreement with that 
rating decision.  As the record does not contain an appeal 
from the June 1991 rating decision, that decision is final.  
The Board next turns to a determination as to the date of the 
claim for increase.

The RO received the veteran's VA Form 21-8940, a claim for 
TDIU, on August 30, 1993.  In that form, he claimed that his 
back injury and PTSD prevented him from securing or following 
any substantially gainful employment. The RO accepted that 
claim as also being a claim for an increased rating for his 
back disabilities.  Although the veteran filed a claim for 
service connection for PTSD in June 1993, he veteran did not 
file a document that was not a medical record prior to August 
30, 1993, indicating an intent to seek an increased rating 
for his back disabilities or evidencing a belief in an 
increased rating for his back disabilities.  The next matter 
is whether an earlier date of claim is warranted under 
38 C.F.R. § 3.157.  VA medical records from August 1992 to 
August 1993 do not reflect any treatment for or evaluation of 
a back disability.  The veteran did not submit any other 
records during the period from August 1992 to August 1993 
showing treatment for or evaluation of a back disability.  
Therefore, 38 C.F.R. § 3.157 is not applicable, and the date 
of claim remains August 30, 1993. 

The final matter is whether an increase in disability 
occurred within the one-year period prior to August 30, 1993.  
In the absence of medical records showing treatment for a 
back disability during the one-year period prior to August 
30, 1993, it is not factually ascertainable that an increase 
in disability occurred within one-year period prior to August 
30, 1993.

In light of the above, the legal criteria have not been met 
for an effective date earlier than August 30, 1993, for the 
grant of a 10 percent rating for arthritis with limitation of 
motion of the thoracic spine.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. §§ 3.157, 3.400 (2004); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5010, 5291 (1993).  Similarly, the legal 
criteria have not been met for an effective date earlier than 
August 30, 1993, for the grant of a 50 percent rating for 
residuals of back injury with fracture at T12-L1.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.157, 3.400 
(2004); 38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5292 
(1993).  

D.  Earlier effective date for TDIU

In part, the issue is an exercise in futility.  The veteran 
has been awarded a 100 percent evaluation for PTSD, effective 
June 1993.  The 100 percent evaluation is a higher benefit 
and the June 1993 date of that award predated the August 30, 
1993, TDIU effective date that the AOJ has assigned for 
historical purposes only.  In essence, the real issue is 
entitlement to an effective date for TDIU prior to June 1, 
1993.

On August 30, 1993, the RO received the veteran's VA Form 21-
8940.  The first question is whether the RO received a claim 
for TDIU prior to August 30, 1993.  The veteran reported in 
his May 1989 claim for an increased rating that he had not 
seen a doctor for his back disability because he could not 
work and, therefore, could not afford to see a doctor.  
However, he did not state that he was unable to work because 
of his back disability.  Therefore, his May 1989 claim for an 
increased rating was not a claim for TDIU.  In a statement 
received on October 2, 1989, the veteran did, however, report 
that he could not work at all in his chosen field of 
carpentry and that he had a "90 percent" impairment as a 
carpenter because of his back disability.  Accordingly, on 
October 2, 1989, the RO received a document that was not a 
medical record and that evidenced a belief in entitlement to 
TDIU.  The next matter is whether an earlier date of claim is 
warranted under 38 C.F.R. § 3.157.  On July 21, 1989, at a VA 
social and industrial survey, the veteran reported that he 
had not worked for the past four years and that his back 
injury limited his ability to work.  Thus, July 21, 1989, is 
the date of the claim.

The RO granted TDIU effective August 30, 1993, and later 
granted a 100 percent evaluation for PTSD effective June 1, 
1993.  Therefore, the next question is whether the veteran is 
entitled to a TDIU during the period between July 21, 1989, 
and May 31, 1993.  During that period, the veteran's only 
service-connected disabilities were residuals of a back 
injury with arthritis of the thoracic spine, rated as 20 
percent disabling; and residuals of tonsillitis, rated as 
zero percent disabling.  In other words, during the period 
between July 21, 1989, and May 31, 1993, the veteran did not 
meet the minimum schedular criteria for entitlement to TDIU 
under 38 C.F.R. § 4.16(a).  

The remaining question is whether a referral under 38 C.F.R. 
§ 4.16(b) to the Director, Compensation and Pension Service, 
for extra-schedular consideration is warranted.  While the 
veteran was only employed for a very limited time in the 
period between July 21, 1989, and May 31, 1993, the record 
does not demonstrate that the veteran was unable to secure or 
follow a substantially gainful occupation as a result of his 
service-connected disabilities consistent with his past work 
experience or his education during that period.  During that 
period, he had chronic paranoid schizophrenia, a nonservice-
connected disability that interfered with activities.  
Moreover, there has been no finding that the veteran's 
service-connected residuals of a back injury with traumatic 
arthritis of the thoracic spine prohibited him from obtaining 
or maintaining substantially employment during the period 
between July 21, 1989, and May 31, 1993.  

In light of the above, the legal criteria have not been met 
for an effective date earlier than August 30, 1993, for the 
grant of TDIU.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§§ 3.157, 3.400, 4.16 (2004).


ORDER

An evaluation in excess of 10 percent for arthritis with 
limitation of motion of the thoracic spine is denied.

An evaluation in excess of 50 percent for residuals of a back 
injury with fracture at T12-L1 is denied.

An effective date prior to August 30, 1993, for the grant of 
a 10 percent rating for arthritis with limitation of motion 
of the thoracic spine is denied.

An effective date prior to August 30, 1993, for the grant of 
a 50 percent rating for residuals of a back injury with 
fractures T12 and L1 is denied.

An effective date prior to August 30, 1993, for the grant of 
TDIU is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


